

	

		II

		109th CONGRESS

		2d Session

		S. 2257

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2006

			Mr. Obama (for himself,

			 Ms. Landrieu, Mr. Durbin, and Mr.

			 Kerry) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To provide for an enhanced refundable credit for families

		  who resided in the Hurricane Katrina disaster area on August 28,

		  2005.

	

	

		1.Short titleThis Act may be cited as the

			 Hurricane Katrina Working Family Tax

			 Relief Act of 2006.

		2.FindingsCongress finds the following:

			(1)The child tax

			 credit is the Federal Government's largest subsidy for children, with an annual

			 value of over $55,000,000,000.

			(2)More than 25

			 percent of all children, including nearly 50 percent of all African-American

			 children and 46 percent of all Latino children, are in families too poor to

			 qualify for the full $1,000 per year child tax credit, in spite of the fact

			 that the vast majority of these children are in working families.

			(3)Parents who have

			 2 children and who both work full time for a full year at the minimum wage will

			 earn too little to be eligible for the full child tax credit, and a single

			 mother who works full time for a full year at the minimum wage will earn too

			 little to be eligible for even a partial child tax credit.

			(4)The damage caused

			 by Hurricane Katrina covered 90,000 square miles along America's Gulf Coast,

			 and many of the devastated counties and parishes already had among the highest

			 rates of poverty and child poverty in the nation.

			(5)Mississippi and

			 Louisiana are two States with the highest proportions of children left out of

			 the full child tax credit.

			3.Working family

			 tax reliefFor purposes of

			 section 24(d) of the Internal Revenue Code of 1986 (relating to portion of

			 child tax credit made refundable), in the case of any taxable year beginning

			 during 2006 or 2007, with respect to any taxpayer who had a primary residence

			 in the Hurricane Katrina disaster area (as defined in section 1400M(2) of such

			 Code) on August 28, 2005, clause (i) of section 24(d)(1)(B) of such Code shall

			 be applied by substituting 10 percent of the taxpayer's earned income for such

			 taxable year for the amount which would otherwise be determined under such

			 clause for such taxable year. A taxpayer may elect not to have this section

			 apply for any taxable year.

		

